Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2006

Hill v. Nassberg
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3717




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hill v. Nassberg" (2006). 2006 Decisions. Paper 1619.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1619


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-60                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-3717
                               ________________

                               JEFFREY D. HILL,

                                         Appellant

                                         v.

             COUNTY COMMISSIONER RICHARD NASSBERG;
               COUNTY COMMISSIONER REBECCA BURKE;
               COUNTY COMMISSIONER ERNEST LARSON;
                 CHIEF ASSESSOR JAMES CARPENTER;
             CENTURY 21 APPRAISALS OF MIDDLETOWN, PA;
              COUNTY SOLICITOR PETER BURCHANOWSKI
                   ____________________________________

                 On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                            (D.C. Civ. No. 05-cv-1336)
                 District Judge: Honorable Christopher C. Conner
                 _______________________________________

         Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                November 23, 2005

     Before: ROTH, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGE

                             (Filed February 8, 2006)

                          _______________________

                                   OPINION
                           _______________________
PER CURIAM

       Jeffrey D. Hill appeals the order of the United States District Court for the Middle

District of Pennsylvania dismissing his complaint against individual Commissioners of

Lycoming County, Pennsylvania, and other defendants. This is Hill’s second complaint

in which he makes broad allegations of corruption, fraud, and general unfairness in the

reassessment of real estate values in the county. Among other things, he asserts that the

assessors deliberately appraised “high-crime, blighted, ghetto land parcels” to have the

highest value while undervaluing “exclusive, large, wealthy estate land parcels” in order

to benefit “the rich and politically-privileged at everyone else’s expense,” subjecting

racial minorities, senior citizens, and lower-income citizens to a discriminatory,

disproportionate tax burden. The District Court dismissed Hill’s first such complaint (and

amended complaint) for failure to state a claim, concluding that Hill had failed to allege

an injury and lacked standing to bring the complaint. We dismissed as frivolous Hill’s

appeal in that matter, noting that he had averred that he owned no real estate subject to

reassessment, and that the allegations of harm to third parties was insufficient to show an

injury in fact. Hill v. Nassberg, et al., C.A. No. 04-4570 (3d Cir. May 12, 2005).

       Shortly thereafter, Hill filed in District Court the complaint sub judice, in which he

essentially repeated his claims from the previous complaint but included an additional

assertion of injury. Specifically, he contended that the property reassessment caused his

rent to be increased in 2005, because his rent helps to pay the landlord’s property taxes.

In turn, Hill alleged that the rent increase causes him to have less money for medical care,
food, and clothing; thus, he has suffered physical, financial, psychological, and emotional

injuries such as increased stress. He also repeated his allegations of injury suffered by the

citizens of Lycoming County as a result of the allegedly corrupt real estate reassessments.

As relief, Hill sought to bar the application of the 2004 reassessments and recover

reimbursement to county taxpayers for the costs of the reassessment process. He also

sought revocation of the professional licenses of those who performed the appraisals and

referral of criminal charges to the appropriate authorities. In addition, he sought damages

relief. Concluding that Hill had again failed to allege an injury, the District Court

dismissed the complaint and deemed leave to amend to be futile. Hill proceeded in

District Court with in forma pauperis status. Hill has been granted leave to proceed in

forma pauperis on appeal as well. We have jurisdiction under 28 U.S.C. § 1291.

       Upon consideration of the record and Hill’s informal brief on appeal, we will

dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B) for lack of legal merit. The

District Court correctly dismissed Hill’s complaint because Hill lacks standing to bring

his lawsuit. Standing to bring a suit in federal court requires a plaintiff to demonstrate

(1) a concrete and particularized, actual or imminent, injury in fact; (2) a causal link

between the injury and the challenged conduct; and (3) that a favorable ruling would

redress the injury. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). As

we stated in our opinion in Hill’s previous appeal, the emotional and psychological toll of

his perceived awareness of corruption and fraud is not a sufficient injury in fact, nor is

bringing a generalized grievance as a concerned citizen. See ASARCO, Inc. v. Kadish,
490 U.S. 605, 616 (1989). We also noted that Hill failed to show that he owned any real

estate subject to the reassessment. Hill’s new allegation that his rent has been increased

does not amount to an injury that is causally linked to the allegations of corruption. As

observed by the District Court, Hill’s landlord may increase (or decrease) rental rates

notwithstanding the reassessment of the rental property or the collection of property taxes

based on reassessment. Further, as noted by the District Court, even if Hill had standing

to bring his complaint of an illegal taxation scheme, the District Court would lack subject

matter jurisdiction in light of the Federal Tax Injunction Act, 28 U.S.C. § 1341. See Behe

v. Chester County Bd. Of Assessment Appeals, 952 F.2d 66, 68 (Federal Tax Injunction

Act bars federal jurisdiction over homeowners’ claims of unfair taxation and violations of

due process and equal protection, because Pennsylvania offers adequate remedy to

challenge property assessment procedures).

       On appeal, Hill argues that the District Court erred in concluding that Hill could

have amended his previous complaint to present his additional allegations of injury, rather

than commencing this second lawsuit. Hill states that he could not have amended his

previous complaint (which was dismissed in December 2004) with his allegation of new

injury, because his rent was increased in 2005. Be that as it may, that circumstance does

not alter our analysis in concluding that this appeal lacks legal merit.

       For the reasons stated, we will dismiss this appeal under section 1915(e)(2)(B).